Case 4:21-cv-00457 Document9 Filed on 03/31/21 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
RAQUEL GUERRERO, §
Plaintiff, §
§
VS. § C.A. No. 4:21-cv-00457
§ (JURY)
BILLY WALLER TRUCKING, §
Defendants. §

 

STIPULATION OF DISMISSAL WITHOUT PREJUDICE
AS TO PLAINTIFF’S CLAIMS

 

To The Honorable Lynn N. Hughes, U.S. District Judge:

Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Raquel Guerrero,
by and through her counsel, notify the Court of her intent to dismiss all of her
claims asserted against Defendant Billy Joe Waller d/b/a Billy Waller Enterprises
sued herein as Billy Waller Trucking, without prejudice.

Plaintiff Raquel Guerrero hereby stipulates that she dismisses, without
prejudice to the refiling of same, all claims asserted against Defendant Billy Joe
Waller d/b/a Billy Waller enterprises sued herein as Billy Waller Trucking.

This Stipulation of Dismissal disposes of all claims asserted herein without
prejudice.

SO, STIPULATED by both Parties this 31st day of March, 2021.
Case 4:21-cv-00457 Document9 Filed on 03/31/21 in TXSD Page 2 of 3

DATED: March 31, 2021

Respectfully submitted,
ROBERTS MARKLAND LLP

/S/ R. O. Cantu

 

Clive Markland

Federal Id. No. 585658
State Bar No. 24027475
Rob O. Cantu

Federal Id. No. 3180919
State Bar No. 24094580
Alejandra Munoz-Torres
State Bar No. 24108858
Federal Id No. 3633063
2555 N. MacGregor Way
Houston, Texas 77004
713.630.0900 (Telephone)
713.630.0991 (Fax)
cm@robertsmarkland.com
rc@robertsmarkland.com
am(@robertsmarkland.com
eservice@robertsmarkland,com

 

 

 

ATTORNEYS FOR PLAINTIFF
Case 4:21-cv-00457 Document9 Filed on 03/31/21 in TXSD Page 3 of 3

Agreed as to Form & Substance:

Amanda Hilty (/
Dale R. Melencamp

Bair Hilty, P.C.
14711 Pebble Bend Drive
Houston, Texas 77068

 

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing instrument has
been served to all known counsel of record in accordance with the Federal Rules of
Civil Procedure, on this 31st day of March, 2021.

Via Electronic Filing

Amanda Hilty

Dale R. Melencamp

Bair Hilty, P.C.

14711 Pebble Bend Drive
Houston, Texas 77068
ahilty@bairhilty.com

dmelencamp@bairhilty.com

 

ATTORNEY FOR DEFENDANT
BILLY WALLER TRUCKING

/s/ R. O. Cantu
Rob O. Cantu

 
